Title: 2d.
From: Adams, John Quincy
To: 


       Mr. Andrews was at my chamber in the forenoon. I went with him, and Cranch and my class mate Harris, to take tea, at Mr. Pearson’s. Miss Ellery, Miss Hastings, two Miss Mason’s and Miss Foster were there. I got seated between Miss Ellery and Miss Hastings, but could not perfectly enjoy the pleasures of conversation, because, the music, was introduced. Music is a great enemy to sociability, and however agreeable it may be sometimes, there are occasions, when, I should wish it might be dispensed with.
       James Bridge, of Pownalborough in the Province of Maine, was 21 the 23d. of last September. As a scholar and as a gentleman, he is inferior to no one in the Class, and with no one, have I contracted since I entered the university, so great a degree of intimacy. His natural abilities are very good, and they have been greatly improved by Study. His passions are strong, but in general he keeps them well under command. His genius is metaphysical, rather than rhetorical; in reasoning with him we are rather convinced by the force of his argument, than seduced by the brilliancy of his imagination. He is possessed of much benev­olence, and ambition occupies a large share of his mind; he does not endeavour to conceal this, but freely owns his expectations; which are so sangwine, that I somewhat fear, he will not entirely realize them all. His advantages however will be peculiar, and it is I think very probable that he will one day be eminent in the political Line. Law will be his Study; and I have long hoped that we should be together in one office, but many difficulties attend the scheme, and I fear much that it will not take place. My friendship for this gentleman, and three or four more of my classmates, saddens very much the anticipation of commencement, when we must part, perhaps forever.
      